DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).


Notice of Pre-AIA  or AIA  Status
Claim 1 – 20 have been canceled, new claims 21 – 34 have been added.

Allowable Subject Matter
Claims 21 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 21, the Prior Art of record fails to disclose, among other things, an electronic device, comprising: a housing; a touch screen including edges; and one or more processors configured to: execute a first application; in response to executing the first application, define a touch rejection area in an edge region located adjacent to at least one of the edges of the touch screen, receive a touch input on the touch screen, determine whether to ignore the touch input based on whether the touch input corresponds to a multi-touch input, when the touch input is detected in a first touch rejection region of the in response to executing the second application, change a size of the edge region from a first size corresponding to the execution of the first application to a second size corresponding to the execution of the second application, the first size being different from the second size. (Emphasis Added.)


As to claim 28, the Prior Art of record fails to disclose, among other things, a method performed by an electronic device including a touch screen, the method comprising:3/7PATENT APPLICATION Attorney Docket No.: executing a first application; in response to executing the first application, defining a touch rejection area in an edge region located adjacent to an edge of the touch screen; receiving a touch input on the touch screen; determining whether to ignore the touch input based on whether the touch input corresponds to a multi-touch input, when the touch input is detected in a first touch rejection region of the touch rejection area: determining whether to ignore the touch input based on a duration of the touch input, when the touch input is detected in a second touch rejection region of the touch rejection area; executing a second application; and in response to executing the second application, changing a size of the edge region from a first size corresponding to the execution of the first application to a second size corresponding to the execution of the second application, wherein the first size is different from the second size. (Emphasis Added.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623